Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Robert Wyatt, Appellant                               Appeal from the 188th District Court of
                                                      Gregg County, Texas (Tr. Ct. No. 40,788-
No. 06-12-00150-CR         v.                         A). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect a plea of
true and a finding of true to the first enhancement paragraph as well as the second enhancement
paragraph. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Robert Wyatt, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JULY 12, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk